DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 10, 2022 and February 16, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings have been considered and accepted by the examiner.
Specification
The title, abstract, and specification have been considered and accepted by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,281,394. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘394 patent encompass the same subject matter and limitations as the present application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10,248,523 to Dalal et al. (“Dalal”).
Regarding claim 1, Dalal discloses a method of replication in a distributed storage system (see col. 1, lines 36-40), performed by the distributed storage system, the method comprising:
managing a first index for data in a first storage system, the first storage system having a first partitioning scheme (see col. 8, lines 14-19; the production cluster stores a primary instance of a data set distributed according to a first partitioning scheme);
managing a second index for data in a second storage system, the second storage system having a second partitioning scheme differing from the first partitioning scheme (see col. 11, lines 24-33, a copied instance of the dataset is stored in the computing device; additionally, see col. 11, lines 60-65, the copied instance is managed according to a second partitioning scheme corresponding to the nodes of the testing cluster);
replicating the data from the first storage system to the second storage system (see col. 11, lines 24-33, a copied instance of the data set is derived from the primary instance of the dataset and stored at the computing device);
transforming one or more portions of an identifier of the from the first storage system to form a pointer into one of a plurality of partitions in the second partitioning scheme (see col. 11, lines 60-65, the copied instance is partitioned according to the second partition scheme translates the mapping of dataset on the primary cluster into a mapping for the testing cluster);
and mapping the replicated data into the second partitioning scheme, via the transforming of the identifier of the data or metadata from the first storage system (see col. 11, lines 60-65, the copied instance is partitioned according to the second partition scheme translates the mapping of dataset on the primary cluster into a mapping for the testing cluster).
Regarding claim 8, Dala discloses a tangible, non-transitory, computer readable media having instructions thereupon, which when executed by a processor, cause the processor to perform the method of claim 1.
Regarding claim 15, Dala discloses a storage system, comprising:
storage memory; and
one or more processors, configurable to perform the method of claim 1.
Allowable Subject Matter
Claims 2-7, 9-14, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the double patenting rejection were overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose or suggest the additional limitations in combination with the independent claims. Although the cited prior art teaches the broad construction of the independent claim limitations, the disclosure is not compatible with the further limitations of the dependent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D TSUI whose telephone number is (571)270-3253. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D TSUI/               Primary Examiner, Art Unit 2132